Citation Nr: 1741783	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-15 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for residuals status post right knee arthroscopy and meniscal tear. 

2.  Entitlement to a compensable disability rating for bilateral hearing loss.

3.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.

4.  Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1979 to August 1979, from June 1980 to November 1980, from December 1985 to December 1986, and from August 2004 to October 2006.  Of record is a DD-215 which shows that he was awarded the Combat Infantry Badge (CIB).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In October 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This claim was previously before the Board in April 2015, at which time it was remanded for additional development. 

The issues of entitlement to a disability rating greater than 10 percent for residuals status post right knee arthroscopy and meniscal tear and entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hearing loss was manifested by no worse than level I in the right ear and level II in the left ear. 

2.  The Veteran's headaches are not attributable to his active service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86 (2016). 

2.  The criteria for service connection for headaches have not been met.  .  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in February 2007 and February 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the October 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.




Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate veterans for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Bilateral Hearing Loss

The Veteran was granted service connection for his bilateral hearing loss in a June 2007 rating decision under Diagnostic Code 6100 for sensorineural hearing loss.  38 C.F.R. § 4.85.  A noncompensable rating was assigned effective October 26, 2006.  

Ratings for defective hearing range from 0 percent to 100 percent, based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  That numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

The Veteran received a VA audiological examination in March 2007.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
65
LEFT
15
15
15
20
50

The average decibel loss in the right ear was 27.5; the average decibel loss in the left ear was 25.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 in the left ear.  

The Veteran received another VA audiological examination in March 2010.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
70
LEFT
15
25
20
20
60

The average decibel loss in the right ear was 33.75; the average decibel loss in the left ear was 31.25.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  

Pursuant to the April 2015 Board remand, the Veteran received a VA audiological examination in March 2016 Audiometric testing revealed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
60
75
LEFT
15
25
25
35
65

The average decibel loss in the right ear was 33.75; the average decibel loss in the left ear was 31.25.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  

The results of the March 2007 VA examination correlate to level I hearing in both ears.  38 C.F.R. § 4.85, Table VI.  The combination of level I and level I corresponds to a 0 percent disability rating.  38 C.F.R. § 4.85, Table VII.  The results of the March 2010 VA examination also correlate to level I hearing in both ears.  The combination of level I and level I corresponds to a 0 percent disability rating.  Finally, the results of the March 2016 VA examination correlate to level I hearing in the right ear and level II hearing in the left ear.  The combination of level I and level II corresponds to a 0 percent disability rating.  38 C.F.R. § 4.85, Table VII.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Consequently, based on the results of the examination of record, the Board concludes that the evidence of record does not support a compensable rating for the Veteran's bilateral hearing loss. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339) or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  

Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service, and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 703 F.3d at 1336; 38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Headaches

The Veteran received a VA examination for his headaches in March 2007.  At that time, he indicated that he had been having headaches for the last three to four weeks which occurred at least once a day.  There were no neurologic deficits associated with the headaches, and the Veteran stated he would continue with whatever he was doing after taking his medication.  The Veteran also denied having other systemic symptoms such as fevers, chills, night sweats, nausea, diarrhea, or chronic cough.  The examiner found that the headaches appeared to be a combination of tension and migraine headaches, but did not provide an opinion as to their etiology.  

The Veteran received a neurology consultation in January 2008 and indicated that he started having daily headaches in the summer of 2007.  A CT scan at that time found no evidence of hemorrhage and minimal mucosal thickening involving the ethmoidal sinuses and the left maxillary sinus.  The summer 2007 examiner indicated this was probably related to mild inflammatory disease.  After considering the Veteran's history and neurological examination, the January 2008 examiner concluded that the Veteran's daily headaches over his left maxillary sinus was likely due to sinus problems. 

The Veteran received a VA examination for his headaches in February 2015, and the examiner noted that the Veteran was diagnosed with migraine headaches in January 2008.  The Veteran stated that he began to have headaches after returning from service.  The examiner then noted that the Veteran experienced sharp, stabbing pain localized to one side of the head, and also experienced sensitivity to light and sound.  The examiner, however, did not provide an opinion as to the headaches' etiology.

Pursuant to the April 2015 Board remand, the Veteran received a VA examination for his headaches in March 2016.  The examiner considered the Veteran's medical history and noted that the Veteran had a current diagnosis of a mixed headache disorder.  The Veteran reported having headaches since he was in service in the 1980s.  After an IED blast in November 2005, the Veteran reported developing an increase in the frequency and severity of his headaches.  The Veteran had pulsating or throbbing head pain that worsened with physical activity, and also experienced sensitivity to light and sound with blurry vision. 

The examiner indicated that there was no evidence supporting a pre-existing headache condition during initial service periods.  The Veteran was diagnosed with sinusitis in service in August 2005 and reported headache symptoms.  The examiner, however, indicated that headaches are a common symptom of an acute 
infection and would not trigger or be the onset of a chronic headache condition similar to what the Veteran describes.  Furthermore, the Veteran did not indicate any continuation of headache symptoms in a November 2005 assessment.  Therefore, the examiner concluded that it was less likely than not that the Veteran's current headache condition incurred in service or was related to the headache symptoms noted during his sinusitis

The examiner also considered the report of the IED blast in November 2005 and the Veteran's contentions that his headaches worsened after the explosion.  The Veteran described being in the vicinity of the explosion, with no direct head injury or loss of consciousness, but possible acceleration/deceleration forces.  The examiner found that this could potentially fall within the category of a mild traumatic brain injury, but literature indicates post-traumatic headache symptoms would typically develop soon afterwards, and would resolve within a few weeks to months.  However, the first documented headache in the Veteran's medical chart was in July 2007 and it specifically noted a duration of one week.  As such, the examiner found that the timeline of the Veteran's first documented headaches were not consistent with post-traumatic etiology.    

The examiner found that this conclusion was supported by the Veteran's service treatment records from November 2005 that is marked "no" for headache symptoms and from December 2005 that is marked "no" for questions about any injury or illness for which the Veteran did not receive medical care.  The Veteran was also screened negative for a traumatic brain injury in 2007 and the Veteran's headaches were found to be inconsistent with concussive headaches in 2014.  Therefore, the March 2016 examiner concluded that it was less likely than not that the Veteran's current headache symptoms had their onset in service or were medically related to the claimed in-service IED blast. 

The Veteran received another VA examination for his headache disability in April 2016, and the examiner noted a current diagnosis of migraines.  The Veteran again reported onset of headaches since the 1980s and an increase in frequency and intensity after an IED blast.  The Veteran had pulsating or throbbing head pain on both sides of his head, and also experienced sensitivity to light and sound with blurry vision.  The Veteran provided a history of migraine onset during active service in the 1980s and chronic continuing care for it between periods of active service.  There was a reported IED blast in 2005, and the Veteran also had a current diagnosis of PTSD.  The examiner indicated that multiple studies have shown a correlation between PTSD, post-traumatic or traumatic brain injury and chronic migraine headaches.  As a result of the examination, the examiner concluded that the claimed condition was at least as likely as not incurred in or caused by an in-service injury, event, or illness. 

The Board finds the April 2016 VA examination to be less probative of the Veteran's claim than the March 2016 VA examination.  The March 2016 examiner is competent and credible, as he provided a thorough rationale with regards to the Veteran's headache disability and its lack of connection to service.  The examiner not only considered the medical evidence, but also considered the Veteran's lay statements, including that his headaches worsened after an IED blast.  The Board also finds the April 2016 examiner to be both competent and credible; however, his findings consist of conclusory statements with an incomplete rationale.  Although he indicated a correlation between PTSD, post-traumatic or traumatic brain injury, the examiner did not state the strength of that connection.  Furthermore, the examiner did not consider the negative nexus opinions from the March 2016 VA examination.  As a result, the Board concludes that the March 2016 VA examination is more probative of the etiology of the Veteran's headache disability.

The Board has also considered the Veteran's lay testimony with regards to the onset of his headaches in service.  The Veteran's opinion, however, is not competent to provide the requisite etiology of the claimed headache disability because those matters require medical expertise.  38 C.F.R. § 3.159 (a)(1); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, the lay statements regarding the Veteran's headache disability being related to service are not competent as the Veteran is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

In light of the competent medical evidence indicating that the Veteran's headache disability is not related to service, the Board finds that service connection is not warranted.  


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to service connection for headaches is denied.


REMAND

Rating Greater Than 10 Percent for Residuals Status Post Right Knee Arthroscopy and Meniscal Tear. 

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  The Veteran's last VA examination for his right knee disability was in April 2016.  The Board has reviewed the examination reports and notes that it is not adequate, as it does not appear that any passive, weight-bearing or nonweight-bearing range of motion testing was conducted at that time.  Consequently, the Board must remand the claims in order for another VA examination to be accomplished.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).

Left Knee Disability, to Include as Secondary to Service-Connected Right Knee Disability

The Veteran received a VA examination for his left knee in April 2010, and stated that he injured his left knee during a horseback riding accident in September 2009.  As a result, the examiner diagnosed him with mild left knee patellofemoral arthritis, left knee traumatic anterior cruciate ligament and medial collateral ligament tears with residual laxity, and residuals of medial and lateral meniscectomy of the left knee (still in post-operative healing).  The examiner found that the patellofemoral arthritis was probably the only chronic condition the Veteran had before his injury,  but there was no medical evidence to suggest that it would be caused secondary to an opposite knee injury.  The examiner, however, offered no rationale for this opinion

The Veteran received another VA examination for his knees in April 2016, and the examiner noted diagnoses for a left knee strain and left knee meniscal tear.  The examiner, however, did not note the left knee patellofemoral arthritis diagnosed in April 2010.  Furthermore, the examiner did not provide a rationale for his conclusion that it was less likely than not that the left knee condition was related to his service-connected right knee condition or was incurred while on active duty.  As such, the Board finds the April 2010 and April 2016 VA examinations incomplete and, therefore, inadequate for evaluation purposes.  The Board finds that another VA examination and medical opinion is needed to determine the current etiology of the Veteran's diagnosed conditions.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate).  See also 38 U.S.C.A. § 5103A(d) (West 2014).

The Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of the Veteran's failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination so as to determine the current severity of his service-connected right knee disability.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must then be performed.

A thorough orthopedic examination of the right knee should be conducted, describing all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in the lumbar spine and the knees.  The examiner should also test the range of knee motion in active motion, passive motion, weight-bearing and nonweight-bearing, for the lumbar spine and both knees.  If the examiner is unable to conduct the required testing, he or she should clearly explain why this is so.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner is further reminded that should any additional functional impairment be noted during flare-up, repeated use, and/or as a result of pain, lack of endurance, incoordination, etc., the examiner should attempt, to the best of his/her ability, to estimate the additional functional loss in degrees.

The examiner should also state whether the Veteran's right knee disabilities results in instability in the knee, and if so, whether the instability is slight, moderate, or severe.  The examiner must also address whether there is a dislocated semilunar cartilage in the right knee and whether there is effusion, whether the knee locks and if so, the frequency of the locking.  

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his left knee disabilities.

The examiner is asked to opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's left knee disabilities had their onset in service or are otherwise the result of an incident in service.

The examiner is also asked to opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's left knee disabilities are due to or aggravated by his service-connected right knee disability.

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record. 

3.  After the above development has been completed, readjudicate the claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


